14-3571-ag
     Yulan Li v. Lynch
                                                                                      BIA
                                                                                   Hom, IJ
                                                                              A098 466 947
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
     ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL
     RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING
     A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
     FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”).
     A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED
     BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   1st day of June, two thousand sixteen.
 5
 6   PRESENT: RENNA RAGGI,
 7            GERARD E. LYNCH,
 8            RAYMOND J. LOHIER, JR.,
 9                 Circuit Judges.
10   _____________________________________
11
12   YULAN LI,
13                       Petitioner,
14
15                       v.                                         14-3571-ag
16                                                                  NAC
17   LORETTA E. LYNCH, UNITED STATES
18   ATTORNEY GENERAL,
19            Respondent.
20   _____________________________________
21
22   FOR PETITIONER:                      Jim Li, Esq., Flushing, New York.
23
24   FOR RESPONDENT:                      Benjamin C. Mizer, Acting Assistant
25                                        Attorney General; Mary Jane Candaux,
26                                        Assistant Director; Nicole J.
27                                        Thomas-Dorris, Trial Attorney;
28                                        Meaghan L. McGinnis, Law Clerk,
1                               Office of Immigration Litigation,
2                               United States Department of Justice,
3                               Washington, D.C.
4
5        UPON DUE CONSIDERATION of this petition for review of a

6    Board of Immigration Appeals (“BIA”) decision, it is hereby

7    ORDERED, ADJUDGED, AND DECREED that the petition for review is

8    DISMISSED in part and DENIED in part.

9        Petitioner Yulan Li, a native and citizen of the People’s

10   Republic of China, seeks review of an August 26, 2014 decision

11   of the BIA affirming a June 19, 2013 decision of an Immigration

12   Judge (“IJ”) denying Li’s application for asylum, withholding

13   of removal, and relief under the Convention Against Torture

14   (“CAT”).   In re Yulan Li, No. A098 466 947 (B.I.A. Aug. 26,

15   2014), aff’g No. A098 466 947 (Immig. Ct. N.Y.C. June 19, 2013).

16   We assume the parties’ familiarity with the underlying facts

17   and record of prior proceedings.

18       Under the circumstances of this case, we review the

19   decisions of both the IJ and the BIA “for the sake of

20   completeness.”   Wangchuck v. Dep’t of Homeland Sec., 448 F.3d

21   524, 528 (2d Cir. 2006).   The applicable standards of review

22   are well established.   See 8 U.S.C. § 1252(b)(4)(B); Xiu Xia

23   Lin v. Mukasey, 534 F.3d 162, 165–66 (2d Cir. 2008).




                                    2
1          We lack jurisdiction to review the agency’s pretermission

2    of Li’s asylum application as untimely, notwithstanding her

3    claim of changed circumstances.         See 8 U.S.C. §§ 1158(a)(3),

4    1252(a)(2)(D).      While Li contends that the agency erred in

5    rejecting her claim on the basis of the IJ’s adverse credibility

6    finding, she fails to raise a colorable legal challenge.               See

7    8 U.S.C. § 1158(a)(2)(B),(D); Barco-Sandoval v. Gonzales, 516

8    F.3d 35, 40 (2d Cir. 2008).

9          We reject on the merits, however, Li’s challenge to the

10   agency’s denial of withholding of removal and CAT relief to the

11   extent these claims are based on her fear of future persecution

12   for   mailing    religious   materials    to    China.      Although    an

13   applicant    may    establish   a   well-founded     fear    of   future

14   persecution through uncorroborated testimony, if credible, see

15   8 U.S.C. §§ 1158(b)(1)(B)(ii), 1231(b)(3)(C), substantial

16   evidence supports the agency’s determination that Li was not

17   credible.    See Jin Chen v. U.S. Dep’t of Justice, 426 F.3d 104,

18   113 (2d Cir. 2005) (“We afford particular deference in applying

19   the substantial evidence standard when reviewing an IJ’s

20   credibility findings.” (internal quotation marks omitted)).

21         The agency reasonably relied on Li’s prior submissions of

22   admittedly      false   applications    for    immigration   relief     in


                                         3
1    evaluating her credibility in connection with this case.        See

2    Siewe v. Gonzales, 480 F.3d 160, 170 (2d Cir. 2007).       Further,

3    the agency was not compelled to credit Li’s explanation that

4    she did not know that her hired representatives had filed false

5    applications on her behalf.         Indeed, Li herself provided

6    conflicting testimony in this regard, admitting at one point

7    that she knew, at the time her previous asylum application was

8    submitted, that it contained false information that she was a

9    North Korean refugee.     See Certified Administrative Record

10   (“CAR”) 117–19, 127, 170; see also Xiu Xia Lin, 534 F.3d at

11   166-67; Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir. 2005).

12       Having made its adverse credibility finding, the agency

13   properly   relied   on   Li’s   failure   to     provide   credible

14   corroborating evidence to rehabilitate her testimony.          See

15   Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007).1    While

16   Li contends that the agency was required to determine whether

17   such evidence was reasonably available, the argument fails

18   because this requirement applies only when the IJ or BIA cites

19   inadequate corroboration “as a basis for denying relief to an

20   application who is otherwise credible.”        Xiao Ji Chen v. U.S.
     1
      We defer—as we must—to the agency’s decision to afford “very
     little evidentiary weight” to the unsworn letters from Li’s son
     and friend. CAR 55; see Y.C. v. Holder, 741 F.3d 324, 334 (2d
     Cir. 2013).

                                     4
1    Dep’t of Justice, 471 F.3d 315, 341 (2d Cir. 2006) (alteration

2    omitted) (emphasis in original).       In any event, Li’s claim that

3    corroborative   evidence     was   unavailable    is   substantially

4    undermined by her testimony that she had mailed the religious

5    materials at issue as recently as that month.          CAR 85.

6        Accordingly, Li’s challenge to the agency’s denial of

7    withholding of removal and CAT relief on the basis of her

8    religious mailings fails on the merits.       See Paul v. Gonzales,

9    444 F.3d 148, 156-57 (2d Cir. 2006).2

10       For the foregoing reasons, the petition for review is

11   DISMISSED in part and DENIED in part.

12                              FOR THE COURT:
13                              Catherine O’Hagan Wolfe, Clerk of Court




     2
      Li has not challenged the agency’s denial of withholding of
     removal and CAT relief to the extent such claims were based on
     her fear of persecution due to her current religious practice.
     See Yueqing Zhang v. Gonzales, 426 F.3d 540, 541 n.1 (2d Cir.
     2005) (deeming such claims abandoned).       Thus, we do not
     consider them here.

                                        5